Case: 20-50075     Document: 00515681997         Page: 1     Date Filed: 12/22/2020




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                     December 22, 2020
                                  No. 20-50075
                               Conference Calendar                      Lyle W. Cayce
                                                                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Osvaldo De Jesus Perez-Rodriguez, also known as Osvaldo
   Dejesusperez Rodriguez, also known as Osvaldo Rodriguez,
   also known as Osvaldo Perez, also known as Osvaldo de Jesus
   Perez-Rodriguez, also known as Osvaldo de Jesus Rodriguez-
   Perez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 4:19-CR-595-3


   Before Jones, Haynes, and Costa, Circuit Judges.
   Per Curiam:*




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50075      Document: 00515681997          Page: 2      Date Filed: 12/22/2020




                                    No. 20-50075


          The attorney appointed to represent Osvaldo de Jesus Perez-
   Rodriguez has moved for leave to withdraw and has filed a brief in accordance
   with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores,
   632 F.3d 229 (5th Cir. 2011). Perez-Rodriguez has filed responses. The
   record is not sufficiently developed to allow us to make a fair evaluation of
   Perez-Rodriguez’s claims of ineffective assistance of counsel; we therefore
   decline to consider the claims without prejudice to collateral review. See
   United States v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014).
          We have reviewed counsel’s brief and the relevant portions of the
   record reflected therein, as well as Perez-Rodriguez’s responses. Perez-
   Rodriguez’s motions for appointment of substitute counsel are DENIED.
   We concur with counsel’s assessment that the appeal presents no
   nonfrivolous issue for appellate review. Accordingly, the motion for leave to
   withdraw is GRANTED, counsel is excused from further responsibilities
   herein, and the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.




                                          2